t c memo united_states tax_court billy hyler and bonita m hyler petitioners v commissioner of internal revenue respondent docket no filed date billy and bonita m hyler pro sese james a kutten and melinda williams for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule as explained in detail below we shall grant respondent’s motion background in date petitioners filed a joint form_1040 u s individual_income_tax_return for the taxable_year on which they reported wages of dollar_figure total_tax of dollar_figure and tax withholding of dollar_figure petitioners’ tax_return included two forms notice to shareholder of undistributed long-term_capital_gains the forms stated that petitioners were shareholders of a regulated_investment_company ric or real_estate_investment_trust reit the forms identified the investment_entity as black investment tax dept of treasury and listed the amount of tax paid_by the entity on petitioners’ sec_852 and a provides that tax will be imposed on the taxable_income and capital_gains of a regulated_investment_company ric sec_852 provides that a ric’s shareholder shall include in computing his long-term_capital_gains in his return such amount as the ric shall designate sec_852 provides that such shareholder shall be deemed to have paid the tax imposed under sec_852 and the shareholder shall be allowed a credit or refund as the case may be for the tax so deemed to have been paid_by him behalf as dollar_figure petitioners entered dollar_figure on form_1040 line other_payments and claimed a refund on a total overpayment of dollar_figure petitioners each signed the tax_return the tax_return was not signed by a tax_return_preparer respondent processed the tax_return and issued to petitioners a refund check in the amount of dollar_figure on date respondent issued a notice_of_deficiency to petitioners for the taxable_year in the notice respondent determined a deficiency in petitioners’ income_tax in the amount of dollar_figure asserting the claim you filed on form_2439 includes a credit that you assert is owed to you as a reparation or tax rebate based on the impact of slavery since there is no law allowing this type of payment we cannot honor this type of credit accordingly your income_tax_liability has been increased based on the credit recapture due to the allowance of the credit you will need to return the portion of your refund based on the disallowed amount petitioners filed a timely petition challenging the notice_of_deficiency in the petition petitioners contend that respondent should attempt to collect the amount in dispute from their tax_return_preparer if he was behaving fraudulently in this matter petitioners also allege that the period of at the time the petition was filed petitioners resided in columbia missouri limitations on assessments had expired before respondent issued the notice_of_deficiency respondent filed an answer to the petition respondent’s answer included affirmative allegations in response to petitioners’ argument that the period of limitations had expired before respondent issued the notice_of_deficiency as indicated respondent filed a motion for summary_judgment relying on 120_tc_109 and other cases respondent contends that the internal_revenue_code does not allow a credit or any other deduction or allowance for slavery reparations in addition citing sec_6501 and b respondent contends that petitioners’ tax_return for was deemed filed on date and therefore that the date notice_of_deficiency was issued to petitioners within the applicable 3-year period of limitations in the absence of any dispute as to a material fact respondent maintains that he is entitled to judgment as a matter of law by order dated date the court directed petitioners to file a written response to respondent’s motion petitioners did not respond to the court’s order this matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion there was no appearance by or on behalf of petitioners at the hearing nor did petitioners file with the court a written_statement pursuant to rule c discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 the record reflects that there is no dispute as to any material fact and that summary_judgment may be rendered in respondent’s favor as a matter of law the facts in this case are indistinguishable from the facts presented in wilkins v commissioner supra like petitioners the taxpayers in wilkins v commissioner supra claimed tax_credits on form_2439 for slavery reparations we held that the internal_revenue_code does not provide a tax deduction credit or other allowance for slavery reparations and granted the commissioner’s motion for summary_judgment id pincite petitioners’ assertion that respondent should pursue their tax_return_preparer is misplaced as previously observed petitioners' tax_return was not signed by a tax_return_preparer in any event although congress has provided the commissioner with remedies that may be enforced against dishonest tax_return_preparers see sec_6694 sec_6695 sec_7407 there is no provision in law that would relieve petitioners of their personal liability for the tax_deficiency that respondent determined in this case finally petitioners’ argument that the period of limitations bars assessment is simply incorrect sec_6501 provides that federal income taxes generally must be assessed within years after a tax_return is filed sec_6501 provides that a tax_return that is filed early ie before the last day prescribed by law for filing such return shall be of course a taxpayer may assert that he or she reasonably relied on a tax_return_preparer as a defense to certain additions to tax and or penalties however respondent did not determine that petitioners are liable for any addition_to_tax or penalty in this case considered filed on the last day thus although petitioners filed their tax_return for in date the return is deemed to have been filed on monday date see sec_7503 it follows that the notice_of_deficiency dated date upon which this case is based was issued within the applicable 3-year period of limitations consistent with the preceding discussion we shall grant respondent’s motion for summary_judgment to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment
